EXHIBIT 10.1

Executive Chairman Agreement

THIS EXECUTIVE CHAIRMAN AGREEMENT (this “Agreement”), dated as of November 28,
2017, is entered into by and between Chipotle Mexican Grill, Inc., a Delaware
corporation (the “Company”), and Steve Ells (the “Executive”).

WHEREAS, the Executive currently serves as (a) Chief Executive Officer of the
Company (“CEO”), and (b) Chairman of the Board of Directors of the Company (the
“Board”);

WHEREAS, the Board and the Executive have mutually determined that the Executive
shall transition to the role of Executive Chairman of the Board, effective as of
and subject to the Company’s appointment of a new CEO (the “Appointment” and,
the effective date of the Appointment, the “Appointment Date”);

WHEREAS, between the date hereof and the Appointment Date, the Executive shall
continue to serve as CEO and shall continue to be eligible to receive the salary
and cash and non-cash benefits provided to the Executive as of the date hereof
in accordance with the terms and conditions thereof, other than as stated
herein; and

WHEREAS, the Company and the Executive now desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Executive’s role as
Executive Chairman following the Appointment Date, post-employment restrictive
covenants to which the Executive will be subject, and other matters related
thereto.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

1. Appointment as Executive Chairman.

(a) Appointment Date.  Effective as of and subject to the occurrence of the
Appointment Date and the Executive’s continued employment through the
Appointment Date, the Executive shall continue to be employed by the Company as
Executive Chairman of the Board and shall cease to be the CEO.  The Executive
acknowledges and agrees that the Executive’s appointment as Executive Chairman
shall not constitute Good Reason (as defined in Exhibit A hereto) or a similar
term of like meaning for purposes of any employee benefit plans, programs,
agreements, or arrangements of the Company.

(b) Hiring of CEO.  The Company and the Executive shall each use reasonable best
efforts to identify and hire a CEO promptly following the date hereof.  The new
CEO will report to the Board and have ultimate authority with respect to all
business operations of the Company as set forth in the Bylaws of the Company as
in effect from time to time.

(c) Reporting.  While serving as Executive Chairman, the Executive shall report
to the Board.



 

--------------------------------------------------------------------------------

 

2. Compensation.

(a) Base Salary.  Prior to the Appointment Date and subject to the Executive’s
continued employment as CEO, the Company shall continue to pay the Executive his
base salary as in effect as of the date hereof in accordance with the Company’s
regular payroll practices.  Effective as of the Appointment Date and subject to
the Executive’s continued employment as Executive Chairman, the Company shall
pay the Executive a base salary for the Company’s 2018 fiscal year at an
annualized rate of $900,000, payable in accordance with the Company’s regular
payroll practices.    The Executive’s base salary as in effect from time to time
is referred to herein as “Base Salary.”  Following the 2018 fiscal year, the
Base Salary shall be determined by the Compensation Committee of the Board (the
“Compensation Committee”) in its sole discretion.

(b) Annual Bonus.  Following the Appointment Date and subject to the Executive’s
continued employment as Executive Chairman, the Executive shall be eligible to
receive an annual cash bonus (the “Annual Bonus”) under the Company’s 2014 Cash
Incentive Plan (as it may be amended or supplemented from time to time, the
“Cash Incentive Plan”), with a target bonus opportunity of 100% of the Base
Salary and a maximum bonus opportunity equal to 225% of the Base Salary.  The
actual amount of the Executive’s Annual Bonus shall be determined by the
Compensation Committee based on the achievement of the applicable performance
goals in accordance with the Cash Incentive Plan.  Any earned Annual Bonus shall
be paid to the Executive in accordance with the Cash Incentive Plan.  Following
the 2018 fiscal year, any Annual Bonus shall be determined by the Compensation
Committee of the Board in its sole discretion.

(c) Prorated Payments.    For the year in which the Appointment Date occurs, the
Executive’s Base Salary and Annual Bonus shall be prorated as between amounts
determined for his service as CEO and his service as Executive Chairman, based
on the portion of such year served in each such capacity.

(d) Special Option Grant.  On or about January 2, 2018 (the “Grant Date”), the
Company shall make a grant to the Executive of a stock option (the “Stock
Option”) to purchase 175,000 shares of common stock, par value $0.01 per share,
of the Company (“Common Stock”), having an exercise price per share equal to the
greater of  $500 and  the Fair Market Value (as defined in the Amended and
Restated Chipotle Mexican Grill, Inc. 2011 Stock Incentive Plan (the “Equity
Plan”)) of a share of Common Stock on the Grant Date, subject to the Executive’s
continued employment with the Company through the Grant Date.  The Stock Option
shall be granted under, and be subject to the terms and conditions of, the
Equity Plan and Section 4.  The Stock Option shall vest on the date that is
18 months following the Grant Date (the “Vesting Date”), subject to  the
Executive’s continued employment with the Company through the Vesting Date and
 the occurrence of the Appointment Date prior to the Vesting Date;  provided,
 however, that, if the Executive’s employment is terminated prior to the Vesting
Date by the Company without Cause (as defined in Exhibit A hereto), by the
Executive with Good Reason, or due to the Executive’s death or disability, then,
subject, in the case of any such termination of employment other than due to the
Executive’s death, to the Executive’s execution and delivery of a customary
general release of claims in favor of the Company and its affiliates in
substantially the form used by the Company for senior executives



-2-

--------------------------------------------------------------------------------

 

generally (the “Release”) (and non-revocation thereof) within the time period
set forth therein, the Stock Option shall become fully vested as of the date on
which the Release becomes non-revocable.  The Stock Option (1) if vested, shall
first be exercisable on January 4, 2021, (2) shall expire  on January 4, 2022,
(3) in the event of a change in control of the Company shall be treated on a
basis no less favorable than that generally applicable to stock options held by
other senior executives of the Company, and (4) shall otherwise have terms and
conditions (excluding vesting and retirement terms and conditions) that are
consistent with stock options granted to senior executives of the Company.  
 Subject to applicable law and the Company’s Insider Trading Policy as in effect
from time to time, the Company shall permit the Executive to exercise the Stock
Option pursuant to net physical settlement or other method of cashless exercise.

(e) Benefits; Perquisites.  While serving as Executive Chairman, the Executive
shall  be provided with retirement benefits, health and welfare benefits, fringe
benefits, and perquisites that are consistent with the benefits and perquisites
provided to the Executive as of the date hereof and  be entitled to use of a
 private aircraft for valid business purposes.

(f) Expense Reimbursement.  While the Executive is serving as Executive
Chairman, the Company shall reimburse the Executive for all reasonable expenses
incurred by him in the performance of his duties under this Agreement in
accordance with the Company’s policies applicable to the Company’s senior
executives from time to time.    

3. Restrictive Covenant Payment.  If the Executive’s employment with the Company
is terminated by the Company without Cause or by the Executive with Good Reason,
then, subject to the Executive’s continued compliance with Section 4, the
Company shall continue to pay the Executive the Base Salary at the rate in
effect as of the date of such termination of employment during the Restricted
Period (as defined below) in accordance with the Company’s regular payroll
practices (collectively, the “Restrictive Covenant Payments”).    

4. Restrictive Covenants.

(a) Confidential Information.  The Executive agrees to hold the Confidential
Information (as defined below) in the strictest of confidence and further agrees
that, during the Executive’s employment and at all times after the Executive’s
termination of employment for any reason, the Executive shall not, in any
capacity, directly or indirectly, use, disclose, publish, or make available to
any person or entity any Confidential Information, except such as may be
necessary on behalf of the Company, on a “need to know” basis, in the ordinary
course of the Executive’s employment with the Company.  Notwithstanding the
foregoing, the confidentiality obligations under this Section 4(a) shall not
apply to any  information that is now in the public domain or subsequently
enters the public domain by publication or otherwise through no action or fault
of the Executive; or  information required to be disclosed by law or by a
government agency or necessary to defend or prosecute a claim brought against
the Executive.  For purposes of this Agreement, “Confidential Information” means
the Company’s and its affiliates’ trade secrets and other secret or confidential
information, knowledge, or data concerning the Company’s and its affiliates’
businesses, strategies, operations, clients, customers, prospects, financial
affairs, organizational and personnel matters, policies, procedures, and other
nonpublic matters, or concerning those of third parties.



-3-

--------------------------------------------------------------------------------

 

(b) Noncompetition.  The Executive acknowledges that, in the course of his
employment with and service to the Company and its affiliates (including their
predecessor and any successor entities), the Executive has become familiar with
Confidential Information, and that the Executive’s employment with the Company
has been of special, unique, and extraordinary value to the Company and its
affiliates.  Therefore, the Executive agrees that, during the Executive’s
employment with the Company and for the two-year period commencing on the date
on which the Executive’s employment terminates for any reason (the “Restricted
Period”), the Executive shall not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, director,
consultant, independent contractor, or otherwise, and whether or not for
compensation), or render services, advice, or assistance in any capacity to, a
Competing Business (as defined below) anywhere in the continental United States
where the Company or any of its affiliates conducts business.  For purposes of
this Agreement, a “Competing Business” means any person, firm, corporation, or
other entity, in whatever form, that operates fast-casual, quick-service, or
casual dining restaurants (excluding casual dining restaurants that (i) provide
table service, (ii) have an average entrée price of at least two times the
average entrée price of the Company, and (iii) operate in five or fewer
units).  Nothing herein shall prohibit the Executive from being a passive owner
of not more than 1% of the outstanding equity interest in any entity that is
publicly traded, so long as the Executive has no active participation in the
business of such entity.

(c) Nonsolicitation.  The Executive agrees that, during the Restricted Period,
the Executive shall not  recruit or hire or attempt to recruit or hire, directly
or by assisting others, any individual who is, on the date on which the
Executive’s employment terminates for any reason (the “Termination Date”) (or
was, during the six-month period prior to the Termination Date), employed by the
Company or its affiliates to terminate or refrain from renewing or extending
such employment or to become employed by or become a consultant to any other
individual or entity other than the Company or its affiliates,  contact or
communicate with any employees of the Company or its affiliates for the purpose
of inducing other employees to terminate their employment with the Company or
its affiliates, or  induce or attempt to induce any supplier, licensee, or other
business relation of the Company or its affiliates to cease doing business with
the Company or its affiliates, or in any way interfere with the relationship
between any such supplier, licensee, or business relation, on the one hand, and
the Company or its affiliates, on the other hand.

(d) Nondisparagement.  The Executive shall not at any time make any written or
oral statements, representations, or other communications that disparage the
business or reputation of the Company or any of its affiliates or any officer,
director, employee, stockholder, agent, or representative of, or consultant to,
the Company or any of its affiliates, other than to the extent necessary to
respond in an appropriate and truthful manner to any legal process or give
appropriate and truthful testimony in a legal or regulatory proceeding.  The
Company shall instruct its officers and directors not to make any written or
oral statements, representations, or other communications that disparage the
business or reputation of the Executive, other than to the extent necessary to
respond in an appropriate and truthful manner to any legal process or give
appropriate and truthful testimony in a legal or regulatory proceeding.  
 Nothing in this Section 4(d) is intended to  prevent either party from
conferring in confidence with his or its legal representatives, or  prevent
either party from responding publicly to incorrect,



-4-

--------------------------------------------------------------------------------

 

disparaging, or derogatory public statements to the extent reasonably necessary
to correct or refute such statements.

(e) Remedies.  The Executive acknowledges and agrees that:   the purpose of the
restrictive covenants set forth in this Section 4 is to protect the goodwill and
trade secrets and other Confidential Information of the Company; and  because of
the nature of the business in which the Company and its affiliates are engaged
and because of the nature of the trade secrets and other Confidential
Information to which the Executive has access, it would be impractical and
excessively difficult to determine the actual damages of the Company if the
Executive breached the restrictive covenants set forth in this Section 4.  The
Executive understands that the restrictive covenants set forth in this
Section 4 may limit the Executive’s ability to earn a livelihood in a Competing
Business.  The Executive acknowledges that the Company would be irreparably
injured by a violation of this Section 4 and that it is impossible to measure in
money the damages that will accrue to the Company by reason of a failure by the
Executive to perform any of the Executive’s obligations under this
Section 4.  Accordingly, if the Company institutes any action or proceeding to
enforce any of the provisions of this Section 4, to the extent permitted by
applicable law, the Executive hereby waives the claim or defense that the
Company has an adequate remedy at law or that such covenants are unfair or
unreasonable, are not supported by sufficient or valid consideration, or impose
any greater restraint than is necessary to protect the goodwill and other
legitimate business interests of the Company, and the Executive shall not urge
any such claim or defense in any such action or proceeding.  In the event of the
Executive’s breach of this Section 4 (which breach, if curable, is not cured
within 30 days following the Company’s written notification to the Executive of
such breach (the “Cure Period”)),   the Stock Option, if outstanding and
unexercised as of expiration of the applicable Cure Period (if any), shall be
cancelled without consideration effective as of the expiration of the Cure
Period;  the Executive shall be required to repay to the Company any shares of
Common Stock received by the Executive upon exercise of the Stock Option within
12 months prior to the expiration of the Cure Period (or a cash amount equal to
the amount received by the Executive upon the sale of any such shares of Common
Stock), and  the Company shall be entitled to cease payment of the Restrictive
Covenant Payments (if any).  The Company shall respond promptly to any inquiry
by the Executive regarding whether a proposed action to be taken by the
Executive would constitute a breach of this Section 4.  In addition to the
foregoing remedies and other remedies that may be available, the Company shall
be entitled to specific performance and other injunctive relief, without the
requirement to post a bond.  If any portion of the covenants set forth in this
Section 4 is finally held to be invalid, illegal, or unenforceable (whether in
whole or in part), such covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality, or unenforceability and the
remaining covenants shall not be affected thereby.

5. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations and guidance promulgated
thereunder, and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  For purposes of
Section 409A of the Code, the Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive



-5-

--------------------------------------------------------------------------------

 

a series of separate and distinct payments.  In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement that is considered nonqualified deferred compensation.

(b) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Code,   the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit,  the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and  such payments shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred.

(c) Notwithstanding any other provision of this Agreement to the contrary, if
the Executive is considered a “specified employee” for purposes of Section 409A
of the Code (as determined in accordance with the methodology established by the
Company as in effect on the Termination Date), any payment that constitutes
nonqualified deferred compensation within the meaning of Section 409A of the
Code that is otherwise due to the Executive under this Agreement during the
six-month period following his separation from service (as determined in
accordance with Section 409A of the Code) on account of his separation from
service shall be accumulated and paid to the Executive on the first business day
of the seventh month following his separation from service (the “Delayed Payment
Date”).  The Executive shall be entitled to interest on any delayed cash
payments from the date of termination to the Delayed Payment Date at a rate
equal to the applicable federal short-term rate in effect under Section 1274(d)
of the Code for the month in which the Executive’s separation from service
occurs.  If the Executive dies during the period between the Termination Date
and the Delayed Payment Date, the amounts and entitlements delayed on account of
Section 409A of the Code shall be paid to the personal representative of his
estate on the first to occur of the Delayed Payment Date or 30 days after the
date of the Executive’s death.

6. Miscellaneous.

(a) Successors and Assigns.  This Agreement shall be binding upon, inure to the
benefit of and be enforceable by, as applicable, the Company and the Executive
and their respective personal or legal representatives, executors,
administrators, successors, assigns, heirs, distributees, and legatees.  This
Agreement is personal in nature and the Executive shall not, without the written
consent of the Company, assign, transfer, or delegate this Agreement or any
rights or obligations hereunder.

(a) Governing Law; Jurisdiction; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to such state’s laws and principles regarding the conflict of laws.  The
Company and the Executive  agree that any suit, action, or legal proceeding with
respect to this Agreement shall be brought in the courts of record of the State
of New York in New York County or the court of the United States, Southern
District of New York;   consent to the jurisdiction of each such court in any
suit, action, or proceeding; and  waive any objection that they may have to the
laying of venue of any such suit, action, or proceeding in any of such courts.



-6-

--------------------------------------------------------------------------------

 

(b) Amendment; Entire Agreement.  No provision of this Agreement may be amended,
modified, waived, or discharged unless such amendment, modification, waiver, or
discharge is agreed to in writing and such writing is signed by the Company and
the Executive.  From and after the date hereof, this Agreement shall supersede
any other agreement between the parties with respect to the subject matter
hereof, except as otherwise explicitly provided herein.  The Company
acknowledges and confirms its obligations to indemnify the Executive pursuant to
that certain Indemnification Agreement, dated as of April 26, 2007, by and
between the Company and the Executive.

(c) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement shall be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

(d) Waiver of Breach.  No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
shall operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.

(e) Notice.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

if to the Executive:

At the address most recently on the books and records of the Company.

if to the Company:

Chipotle Mexican Grill, Inc.
1401 Wynkoop Street
Suite 500
Denver, Colorado 80202
Attention:  General Counsel

with a copy (which shall not constitute notice) to:

Messner Reeves LLP
1430 Wynkoop Street
Suite 300
Denver, Colorado 80202
Attention:  Bryant “Corky” Messner, Esq.





-7-

--------------------------------------------------------------------------------

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(f) Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state, local, or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.  In addition, the
Company may report the value of any benefits provided under this Agreement to
the applicable tax authorities as required by any applicable law or regulation.

(g) Headings.  The headings of this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

(h) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 

-8-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

CHIPOTLE MEXICAN GRILL, INC.


By: _/s/ Jack Hartung______________________
     Name:  Jack Hartung
     Title:  Chief Financial Officer

EXECUTIVE

_/s/ Steve Ells____________________________
Steve Ells

 

[Signature Page to Executive Chairman Agreement]

--------------------------------------------------------------------------------

 

Exhibit A
Certain Definitions

For purposes of this Agreement, the following terms shall have the meanings
ascribed to them below.

“Cause” means:

(a)the Executive’s willful failure to substantially perform his duties (other
than as a result of physical or mental illness or injury);

(b)the Executive’s willful misconduct or gross negligence, which is materially
injurious to the Company;

(c)a breach by the Executive of his fiduciary duty or duty of loyalty to the
Company;

(d)the Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a serious crime involving
moral turpitude;

(e)the Executive’s unauthorized disclosure of Confidential Information; or

(f)the Executive’s material breach of any material obligation under this
Agreement or any other written agreement between the Executive and the Company.

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

Termination of the Executive’s employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board
(after reasonable written notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that the Executive has engaged in the conduct described in any of
clauses (a)–(f) above.  Except for a failure, breach, or refusal which, by its
nature, cannot reasonably be expected to be cured, the Executive shall have
30 days from the delivery of written notice by the Company within which to cure
any acts constituting Cause.

“Good Reason” means the occurrence of any of the following, in each case, during
the Executive’s employment without the Executive’s written consent:

(a)a decrease in the Executive’s Base Salary or Annual Bonus opportunity, other
than a decrease in Annual Bonus opportunity that applies to all senior
executives of the Company;  





A-1

--------------------------------------------------------------------------------

 

(b)a material diminution in the Executive’s duties and responsibilities as
Executive Chairman (other than temporarily while the Executive is physically or
mentally incapacitated), or an adverse change in the reporting structure
applicable to the Executive;

(c)a relocation of the Executive’s primary work location more than 30 miles from
the Executive’s primary work location on the date hereof;

(d)any material breach by the Company of any material provision of this
Agreement or any material provision of any other agreement between the Executive
and the Company;

(e)the Company’s failure to nominate the Executive for election to the Board; or

(f)failure of any successor to the Company to assume this Agreement, except
where such assumption occurs by operation of law;

provided that, within 30 days following the occurrence of any of the events set
forth in clauses (a)–(f), the Executive shall have delivered written notice to
the Company of his intention to terminate his employment with Good Reason, which
notice specifies in reasonable detail the circumstances claimed to give rise to
the Executive’s right to terminate employment with Good Reason, and the Company
shall not have cured such circumstances within 30 days following the Company’s
receipt of such notice.



A-2

--------------------------------------------------------------------------------